DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29 and 31-45 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.

Regarding claims 29 and 43, claims 29 and 43 have been amended in lines 3 and 4 to recite “with the sintered interior forming remaining volume percent of the sintered article”.  This is new matter, which is not present in the specification as originally filed.

Regarding claims 31-42, claims 31-42, are rejected for their incorporation of the above due to their dependence on claim 29.

Regarding claims 44 and 45, claims 44 and 45, are rejected for their incorporation of the above due to their dependence on claim 43.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29, 31, 33-35, 37-39, 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (EP 0534718 A2), hereinafter Ueda, originally of the Non-Final Rejection dated February 21, 2020, in view of Jasty et al. (“Comparison of bone ingrowth into cobalt chrome sphere and titanium fiber mesh porous coated cementless canine acetabular components”), hereinafter Jasty, originally of the Final Rejection dated August 05, 2020.

Regarding claims 29, 31, 34-35, 37, 40, 41, Ueda teaches a sintered final product with an exterior that is porous and a dense core (Abstract) with a density gradient between them (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26) and a thickness of the sintered exterior (FIG. 6 and blow up of FIG. 6; Pg. 4 Lns. 5-7), monodispersed by layer of spherical and not completely spherical shaped particles, distribution of the larger particles toward the exterior and the smaller particles toward substantially is not defined in the specification and layers contain mostly the same size particles by layer), the thickness of the low density rough surface is 0.5-1 mm (Pg. 5 Lns. 24-30; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03), where the rough surface and dense center are made of pure titanium powder that is sintered (Pg. 5 Ln. 1-26; pure titanium is the same in the interior and exterior), and the finished product is a hip prosthesis (Pg. 5 Ln. 25).  Ueda does not teach the sintered interior forming remaining volume percent of the sintered article in the primary embodiment, nor does it teach the volume of the sintered exterior is 5-20 percent of the sintered article.  
However, in a secondary embodiment (Example 1), Ueda teaches a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion (Pg. 4 Lns. 54-55; Fig. 5; this fully closed interior is the sintered interior (fully dense) forming the remaining volume percent of the sintered article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion taught by the secondary embodiment of Ueda.  Teachings of the whole of the reference should be considered.  The reference is not limited to preferred embodiments or examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  
Jasty, in the similar field of endeavor, porous surfaced metal implants for joint replacement surgery (Pg. 639 Left Col. [1]) that are hollow (Figure 1), teaches a hemispherical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda to incorporate a hemispherical acetabular component of 30.5 mm outer diameter] with a porous coating of 1.5 mm of 40-50% porosity, using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the porous coating taught by Jasty.  The motivation for doing so would have been provide sufficient porous coating to provide improved bone ingrowth at 6 months (Pg. 639 Right Col. [2]).

Regarding claims 33, 38, and 39, Ueda in view of Jasty teaches each of the limitations of claim 29, as discussed above.  Ueda does not teach wherein the sintered interior is greater than 99 percent theoretical density, and the sintered exterior is 92-95 percent theoretical density, nor wherein the powder compositions of the sintered interior and sintered exterior have an average particle size of 5 to 90 microns or 10-50 microns in the primary embodiment (Example 2).  However, in a secondary embodiment (Example 1), Ueda teaches a fully closed interior (fully dense) a relative density of 95% at the outer shell portion (Pg. 4 Lns. 54-55; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and the average particle size is 20 microns (Pg. 4 Ln. 32; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully dense interior, a relative density of 95% at the outer shell portion, and the average particle size is 20 microns Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  

Regarding claim 42, Ueda in view of Jasty teaches each of the limitations of claim 29, as discussed above, and Ueda further teaches varying particle sizes (Pg. 4 Lns. 31-33; Pg. 5 Lns. 2-5; Pg. 6 Lns. 8-10) and a sintered exterior and sintered interior (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26).  Ueda does not teach the average particle size of powder in the interior and exterior is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was originally filed to modify the particle sizes of Ueda to detail the average particle size of the powder in the interior and exterior is the same.  The motivation for doing so would have been to simplify the processing of the powder.  Further, where the only difference between prior art and the claims was a recitation of relative dimensions, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV B).

Regarding claims 43 and 44, Ueda teaches a sintered final product with an exterior that is porous and a dense core (Abstract) with a density gradient between them (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26), an average particle size of 20 microns that can vary up to 40 microns (Pg. 4 Lns. 31-32; a prior art specific example within the claimed range anticipates the range, MPEP 
It would have been obvious to one of ordinary skill in the art at the time the invention was originally filed to modify the particle sizes of Ueda to detail the average particle size of the powder in the interior and exterior is the same.  The motivation for doing so would have been to simplify the processing of the powder.  Further, where the only difference between prior art and the claims was a recitation of relative dimensions, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV B).  
However, in a secondary embodiment (Example 1), Ueda teaches a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion (Pg. 4 Lns. 54-55; Fig. 5; this fully closed interior is the sintered interior (fully dense) forming the remaining volume percent of the sintered article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion taught by the secondary embodiment of Ueda.  Teachings of the whole of the reference should be considered.  The reference is not limited to preferred embodiments or examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda to incorporate a hemispherical acetabular component of 30.5 mm outer diameter] with a porous coating of 1.5 mm of 40-50% porosity, using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the porous coating taught by Jasty.  The motivation for doing so would have been provide sufficient porous coating to provide improved bone ingrowth at 6 months (Pg. 639 Right Col. [2]).

Claims 32, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Jasty, further in view of Xiao et al. (US 2008/0069854 A1), hereinafter Xiao originally of the Final Rejection dated August 05, 2020.

Regarding claims 32, 36, and 45, Ueda in view of Jasty teaches each of the limitations of claims 29 and 43, as discussed above.  Ueda does not teach wherein average density of the sintered article is at least 98% of theoretical density, nor wherein the powder compositions of the sintered interior and sintered exterior comprise sintered cemented carbide particles.
Xiao, in the similar field of endeavor, biocompatible nanostructured materials (Abstract), teaches density of the biocompatible nanostructured ceramic material is greater than or equal to about 98% of the theoretical density across a gradient ([0040]; [00241]) (“across a gradient” corresponding to interior and exterior sintered particles), where the ceramic can be metal carbides like WC ([0022]) formed by sintering ([0026]) that start as a powder ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ueda to include density of the biocompatible nanostructured ceramic material is greater than or equal to about 98% of the theoretical density across a gradient, where the ceramic can be metal carbides like WC formed by sintering that start as a powder taught by Xiao.  The motivation for doing so would have been to choose a material with good appropriate wear characteristics ([0022]) combined with a highly dense nanostructure ([0040]) to yield the form and density to best fit the specific type of medical device created ([0021]).

Response to Arguments
Applicant's arguments filed January 05, 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument to the hollow interior of Jasty (Pg. 5 [5]) are not persuasive, because as the claim is presently recited, the volume percent of the component is not exclusive of a hollow interior.  There is no reason (as presently recited) to not include the hollow space in the middle of the component as part of the volume of the sintered component.  Further, as presently recited, “the sintered interior forming remaining volume percent of the sintered article” allows for a very broad interpretation, including wherein the “sintered interior” forms around a remaining volume percent that is a void.  Therefore, this argument is not persuasive. 

Regarding applicants argument to the office failing to present technical evidence to Jasty’s suitability for securing a solid spherical part (Pg. 5 [6]-Pg. 6 [1]), this is not persuasive as the sintered product of Ueda is also hollow with an outer exterior that is porous and an interior of the sintered portion that is dense (Abstract); therefore any argument to a difference between Jasty and Ueda being one is solid part is not persuasive (a solid article is also not recited in the 

Regarding applicant’s arguments to claim 33 (Pg. 6 [2]-[8]), this is not persuasive because as presently recited, “the sintered interior forming remaining volume percent of the sintered article” allows for a very broad interpretation, including wherein the “sintered interior” forms around a remaining volume percent that is a void.  This “sintered interior” around a remaining volume void percent has a greater than 99 percent theoretical density (see above discussion of claim 33), therefore this argument is not persuasive.  

Regarding applicant’s note regarding claims 32, 36 and 45, as this note relies on the arguments to the combination of Ueda in view of Jasty, which are not persuasive as discussed above, this note regarding Xiao is not persuasive.

The office would like to further note that the present claim limitations do not require the structure to be considered a solid; moreover, there is no description of the sintered article as solid in the specification as filed, nor is it shown as such in any drawings.  In stark contrast to a solid, Pg. 4 Lns. 7-9 of the instant application’s specification allow for the composite article as “a hollow cylinder, a porous inner diameter (ID) wall and porous outer diameter (OD) wall”.  The claim limitations as presently presented are not commensurate in scope with requiring a solid article.  Therefore, the art of record has been maintained in rejecting claims 29 and 31-45.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784